Citation Nr: 0710092	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for service-connected diabetes mellitus, type II with 
erectile dysfunction.  

2.  Entitlement to an initial rating for service-connected 
peripheral neuropathy, left lower extremity, due to diabetes 
mellitus, in excess of 10 percent from January 3, 2002, and 
in excess of 20 percent from September 21, 2005.  

3. Entitlement to an initial rating for service-connected 
peripheral neuropathy, right lower extremity, due to diabetes 
mellitus, in excess of 10 percent from January 3, 2002, and 
in excess of 20 percent from September 21, 2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1988.

This appeal was brought before the Board of Veterans' Appeals 
(the Board) on appeal from a March 2003 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.    

The case was remanded by the Board in May 2005.  In addition 
to returning the case for development on the issues shown on 
the cover of this decision, the Board remanded the issue of 
entitlement to an increased initial rating for service-
connected diabetic nephropathy and hypertension in excess of 
30 percent, to include the issuance of a Statement of the 
Case (SOC) under Manlicon v. West, 2 Vet. App. 238 (1999).  
In a subsequent rating action, the RO increased that rating 
to 60 percent disabling, from August 18, 2005.  A Statement 
of the Case (SOC) was issued in June 2006.  Absent a VA Form 
9 or the equivalent on that issue, it is not part of the 
current appellate review. 


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is not manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two yearly hospitalizations or twice a month visits to 
a diabetic care provider.  

2.  The veteran's peripheral neuropathy of both his left and 
right lower extremities, prior to September 21, 2005, was 
manifested by no more than mild incomplete paralysis.

3.  Since September 21, 2005, the veteran's peripheral 
neuropathy of both his right and left lower extremities is 
manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for service-connected diabetes mellitus, type II with 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2006).

2.  The criteria for an initial rating for service-connected 
peripheral neuropathy, left lower extremity, due to diabetes 
mellitus, in excess of 10 percent from January 3, 2002, and 
in excess of 20 percent from September 21, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, DC 8521 ( 
2006).

3.  The criteria for an initial rating for service-connected 
peripheral neuropathy, right lower extremity, due to diabetes 
mellitus, in excess of 10 percent from January 3, 2002, and 
in excess of 20 percent from September 21, 2005 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, DC 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006).

The veteran's claim for higher initial ratings is a down 
stream element of a previously substantiated claim; 
consequently the notice requirements of the VCAA do not apply 
to this case.  Sutton v. Nicholson, 20 Vet. App. 419, 426 
(2006); VAOPGCPREC 8-2003.  The veteran was provided 
information about disability ratings and effective dates by 
letter dated July 11, 2006.

VA has obtained all evidence of which it had notice and 
authorization to obtain.  VA has examined the veteran.  No 
additional medical opinion is necessary to decide the claim.  
VA has discharged its duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006).


II.  Higher Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for the veteran's 
disabilities originated from the RO decision that granted 
service connection therefor.  The claim therefore stems from 
the initial rating assigned to those disabilities.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7913, a 20 percent evaluation is 
assignable where the diabetes requires insulin and a 
restricted diet; or oral hypoglycemic agents and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.   38 C.F.R. § 4.119, Diagnostic Code 7913.  A 100 
percent disability rating will be assigned when diabetes 
mellitus requires more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See id.

Under the criteria of DC 8521, a 10 percent rating is 
assigned for mild incomplete paralysis of the external 
popliteal (common peroneal) nerve; a 20 percent rating is 
assigned for moderate incomplete paralysis; and a 30 percent 
rating is assigned for severe incomplete paralysis.  A 40 
percent rating is assigned for "complete" paralysis, 
manifested by foot drop and slight drop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

As noted at the beginning of the schedular criteria for 
rating peripheral nerve disabilities, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

Clinical records from the veteran's private co-care giver, 
Kaiser Permanente, are in the file from the early 1990's, 
reflecting that he has ongoing observation and management for 
his diabetic symptoms.  Medication adjustments were made to 
attempt better control.  Records from January 2000 show that 
he had microscopic albuminuria on Glyburide but no dizziness 
or hypoglycemic values.  He then weighed 211 pounds.

Records from 2002 show that the veteran was being prescribed 
medications to include Glucophage and Glyburide.  In January 
2002, his lower extremities had good strength and intact 
sensation.  A notation in October 2002 was to the effect that 
he had been seen for the start of his insulin treatment.  He 
then weighed 204 pounds.  He was somewhat discouraged as meal 
planning and medications had not controlled the diabetes as 
well as he had wished.  In December 2002, he was said to be 
currently asymptomatic although he had diabetes with 
neuropathy.  He had decreased lower extremity sensations.  
Viagra had long been prescribed by Kaiser. 

VA clinical records from February 2003 showed a high glucose 
reading of 196 (normal shown as 70-115 Mg/DL).  His insulin 
dosage was increased.  Motor was grossly intact and there 
were no sensory deficits.  Weight was 205 pounds.  Another 
laboratory report from March 2003 showed glucose of 183 (65-
110 MG/DL as normal).

A report of an examination for VA in March 2003 showed that 
the veteran denied a history of hospitalization for 
ketoacidosis or hyperglycemia.  He denied having frequent 
hypoglycemic episodes.  The veteran reported that he saw his 
physician about four times a year.  He had progressive loss 
of strength in his legs and had to restrict his diet.  He 
also had intermittent numbness and tingling in his toes and 
feet.  He denied urinary or bladder incontinence or 
dysfunction.  He was taking insulin every night (q.h.s.).  He 
denied a history of diabetic retinopathy, skin ulcerations or 
nephropathy.   He had been using medications for his 
hypotension and over the counter moisturizing medications for 
his dry, cracked skin.  On examination, there was no evidence 
of varicose veins or clubbing, edema or cyanosis.  Deep 
tendon reflexes were all 2+ bilaterally.  Strength was 5/5 in 
all extremities and he had good tone, bilaterally.  Sensory 
examination was intact and equal to pain and touch.  The 
veteran weighed 204 pounds.  

Diagnoses were diabetes mellitus, on medication, with 
diabetic nephropathy and subjective neuropathy; and 
controlled hypertension with medication, at least as likely 
as not related to the diabetes.  In general, the examiner 
noted the absence of acute retinal changes and a normal 
cardiovascular examination.  His blood pressure was 
adequately controlled on Zestril.  There was no evidence of 
peripheral edema or skin ulcerations and no sign of arterial 
insufficiency given the intact pulses in both legs.  He 
described dysesthesis of the toes due to diabetes but it was 
noted that neurological findings were normal.  Laboratory 
findings were notable for hyperglycemia, elevated liver 
enzymes and trace proteinuria suggestive of diabetic 
nephropathy.

VA clinical report from August 2003 noted that the veteran 
had not been following a regular exercise program and 
education was undertaken in that regard.  He had complaints 
of worsening foot numbness at night.  Peripheral pulses were 
intact and  4+ bilaterally.  VA clinical ocular evaluations 
in September 2003 and July 2005 show no sign of diabetic 
retinopathy.  In August 2004 and September 2005, sensory 
examination was intact to pinprick and light touch 
throughout.  Motor examination showed full range of motion of 
the lower extremities with intact strength.  Reflexes were 
normal.  In December 2005, the veteran's neurological 
evaluation was described as grossly normal and his gait was 
stable with no unusual pattern.

Ongoing VA as well as Kaiser co-managed care and clinic 
visits from the mid-2000's show similar complaints and no new 
abnormal findings.  Laboratory results in February 2005 
showed glucose of 152 (normal 70-115 mg/dl).  Kaiser clinical 
visits show ongoing monitoring for symptoms and adjustment of 
medications.  No diabetic retinopathy was found on a Kaiser 
eye examination in March 2005.  Laboratory report from August 
2005 showed glucose of 125 (normal 70-115 mg/dl).  Insulin 
was again increased in September 2005.  Dorsalis pedis and 
posterior tibial pulses, bilaterally, were found at that time 
to be 3/4.  The veteran was again advised to do regular foot 
checks.

A special VA diabetic evaluation was undertaken in September 
2005.  The veteran's history was noted and it was recorded 
that in addition to the longstanding use of Glyburide and 
Zestril, he had had various combinations of oral anti-
diabetic medications and insulin had been added about a year 
before.  Two weeks before the examination, Metformin had been 
discontinued and Rosiglitazone prescribed but not yet 
received.  He was presently taking 45 units of human insulin 
NPH in the morning and again in the evening; he did not use 
regular insulin.  He continued to take Glyburide, 5 mg., 2 
tablets twice a day and Amitriptyline at night.  He had been 
taking Zestril until it had been recently discontinued.  He 
also took hydrochlorothiazide daily.  His blood sugars had 
been noted to be in the range of 132-144, very rarely going 
over 170 until Metformin was discontinued since which time 
his sugars had been high (the morning of the examination it 
was 385). 

The examiner noted that the veteran had had one time of loss 
of consciousness which involved an episode coughing when his 
blood sugar was 152.  Diagnosis had been made of cough 
syncope.  Otherwise, he had had no episodes of syncope or 
ketoacidosis.  His weight had been stable and on examination, 
he weighed  201 pounds.  He said he used to use a treadmill 
but had given it away and had not done much activity lately.  
He said on walking up a flight of stairs, he would get pain 
in his calf and had to stop.  

The veteran said that in addition to VA evaluations he had 
had regular Kaiser Hospital visits, but in the past 4 months, 
he had been going only to VA.  His frequency of visits was 
about once in three to six months.  An eye examination in 
July 2005 was negative for diabetic retinopathy.  He had 
occasional dizziness when he would stand up.  He had tingling 
in his toes and feet and felt that he was walking on soft 
surfaces when he was actually walking on concrete.  He had 
had similar 



symptoms for about 5 years but these had been increasing 
recently.  About 6 months before, he had noticed that the 
touching of the web spaces of his toes created a very 
uncomfortable painful feeling (dysesthesias).

His erectile difficulties started in 1993 and had gradually 
increased.  He could not perform any sex due to the lack of 
erection and inability to penetrate.  He had urinary 
frequency as well as nocturia x 3 times, symptoms which had 
also increased recently.  He was now urinating 4 times a 
night.  His weight was 191.  There was no pedal edema.  
Circulatory evaluation showed the femorals to be palpable on 
both sides.  Pedal pulses were 1+ in both the dorsalis pedis 
and tibialis posterior.  Capillary return of both feet was 
normal.  The left foot was slightly cool to touch.  There 
were no varicose veins.  Motor system was normal.  
Neurological examination showed decreased sensation to light 
touch on the lateral aspects of both feet.  The posterior 
column sensations were decreased in both toes.  The deep 
tendon reflexes were 1+ in all extremities and the plantar 
reflexes were flexor.  

Eye examination showed arterial narrowing but no other 
abnormalities.  Skin evaluation showed scales on both soles 
and irregular and thick big toenails.  There were no feet 
ulcers.  Various tests showed abnormal renal function.  BUN 
and creatinine were noted to have been 17 and 0.9 in February 
2003.  Urinalysis in February 2002 showed micro albumin of 
14.4.  Urinalysis done in 2003 had shown a trace of protein.  
HDL was low at 26 which hemoglobulin A1C in August 2005 had 
been 8.4 which was abnormally high.  

The examiner concluded that the findings of hemoglobulin of 
8.4 and blood sugars as high as 385 reflected the 
uncontrolled status of his diabetes.  It was felt that he had 
nephropathy as evidenced by his current BUN and creatinine 
findings.  And that he had proteinuria documented as early as 
2002.  He opined that there was evidence of nephropathy and 
of abnormality of the automomic nervous system as manifested 
by erectile dysfunction and polyneuropathic tingling.  He 
also had the objective findings of decreased sensation over 
the lateral aspects of both feet..  He had no sign of current 
cardiac involvement although he was under medication for his 
hypertension.  He also had no sign of eye impairment from his 
diabetes.  And while he had no feet ulcerations or 
amputations, he did have decreased pulsations of both feet 
and a history of intermittent claudication which indicated 
the presence of peripheral arterial disease.  His 
dysesthesias were further evidence of compromised blood 
circulation or microcirculation in his feet.  The examiner 
further opined that these were all worsened by his diabetes.  
And other than involvement with peripheral neuropathy, he did 
not have any other sign of paralysis.


A.  Diabetes mellitus

With regard to the veteran's diabetes mellitus, he has 
separate ratings in several instances, i.e., for each of his 
lower extremities and for his diabetic nephropathy and 
hypertension.  These are addressed within those separate 
ratings and are not part of the question herein concerned 
with regard to the diabetes alone.

The record shows that the veteran's diabetes mellitus 
requires oral medications as well as insulin, a restricted 
diet, and restricted physical activity.  Hence, the criteria 
for a 40 percent rating are met.  The next higher, 60 percent 
rating is not warranted because the record does not show 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or that the diabetes requires visits to a 
diabetic care provider twice a month (or in greater 
frequency).  There is no indication that the veteran has been 
hospitalized for episodes of ketoacidosis or hypoglycemic 
reactions.   He reported in September 2005 that his frequency 
of doctor's visits was about once in three to six months.  
Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 40 percent for diabetes 
mellitus.

The veteran has erectile dysfunction secondary to service-
connected diabetes.  The question herein is whether it should 
be assigned a separate, compensable rating.  Erectile 
dysfunction is rated by analogy, to "penis, deformity, with 
loss of erectile power", Diagnostic Code 7522.  See 38 C.F.R. 
§ 4.20 (2006).  The rating schedule provides a 20 percent 
rating for deformity of the penis with loss of erectile 
power.  This is a conjunctive set of criteria; both must be 
present to warrant compensation at the sole authorized level, 
20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  In this case, the medical evidence does not 
indicate any finding of deformity of the penis; therefore, a 
separate rating is not warranted.  In any event, the veteran 
is otherwise being compensated for his erectile dysfunction, 
as he is in receipt of special monthly compensation under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use 
of a creative organ. 


B.  Peripheral neuropathy, left and right lower extremities

In analyzing the status of the veteran's peripheral 
neuropathy, it is noted that both extremities have had 
similar findings at any given time.  Prior to the specialized 
VA examination in September 2005, the veteran had complaints 
of diminished sensation, but actual measurements showed 
subjective but no significant objective findings of 
diminished sensory findings.  Strength, sensation, and 
reflexes were all essentially normal.  Accordingly, a rating 
in excess of 10 percent is not warranted prior to September 
21, 2005.  

By the time of the September 2005 examination, the veteran 
was having pain between toes in the foot webs, along with 
ongoing increased tingling and numbness, and objective 
documentation of decreased sensation to light touch in the 
lateral aspects of both feet as well as in the posterior 
column of the toes of both feet.   He continued to have no 
ulcerations but one foot at least showed some cooling to 
touch.  This reflects increased pathology and warrants the 20 
percent rating assigned for moderate incomplete paralysis.  
However, the veteran does not show impairment as would 
warrant an evaluation in excess of 20 percent from September 
21, 2005.   There were no findings of severe incomplete 
paralysis.  In December 2005, the veteran's neurological 
evaluation was described as grossly normal and his gait was 
stable with no unusual pattern.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for peripheral neuropathy of 
the right lower extremity and against the assignment of a 
rating in 



excess of 20 percent for peripheral neuropathy of the left 
lower extremity, from September 21, 2005, forward.

 
ORDER

An initial rating in excess of 40 percent for service-
connected diabetes mellitus, type II with erectile 
dysfunction is denied.  

An initial rating for service-connected peripheral 
neuropathy, left lower extremity, due to diabetes mellitus, 
in excess of 10 percent from January 3, 2002, and in excess 
of 20 percent from September 21, 2005 is denied.  

An initial rating for service-connected peripheral 
neuropathy, right lower extremity, due to diabetes mellitus, 
in excess of 10 percent from January 3, 2002, and in excess 
of 20 percent from September 21, 2005 is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


